Citation Nr: 0010724	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-05 264	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Office in Los Angeles, 
California


THE ISSUES

Entitlement to service connection for a respiratory disorder 
as a residual of mustard gas exposure.  

Entitlement to service connection for skin disorder as a 
residual of mustard gas exposure.  

Entitlement to service connection for an eye disorder as a 
residuals of mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was previously before the Board in January 1997, at 
which time the veteran's claim for service connection for a 
skin disorder to include carcinoma was denied as not well 
grounded, in part, because there was no showing of any 
squamous cell carcinoma that could be service connected on a 
presumptive basis under 38 C.F.R. § 3.316.  That same 
decision remanded the remaining two issues for further 
development.  However, while the case was in appellate 
status, the veteran submitted competent medical evidence 
establishing the existence of post-service squamous cell 
carcinoma, thereby well grounding his claim for service 
connection for a skin disorder to include carcinoma.  Thus, 
the issues set out on the title page are properly before the 
Board at this time and the case is now ready for further 
appellate review.  

The veteran testified in a video conference before the 
undersigned in March 2000.  Later that month, the veteran 
furnished additional information concerning his recollection 
of treatment he received for the claimed conditions from 1997 
to the present.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.  

2.  None of the disabilities claimed by the veteran were 
present during service and all of them were first shown many 
years after service discharge.  

3.  While the veteran has provided credible testimony and 
evidence showing he participated in a 24-hour course in gas 
defense, there is no competent evidence on file to show or 
suggest that the veteran had full body exposure to nitrogen 
or sulfur mustard or Lewisite at that time or at any time 
during service for the purpose of providing presumptive 
service connection for certain diseases in accordance with 
38 C.F.R. § 3.316.  

4.  Skin disorders to include carcinoma, eye disorders and 
pulmonary disorders are not shown by any competent clinical 
evidence to be related to any incident, injury or disease of 
active service including exposure to Lewisite or mustard gas 
in any form.  


CONCLUSION OF LAW

No skin disorder to include carcinoma, eye disorder, or 
pulmonary disorder was incurred in or aggravated by service 
nor may any skin, eye, or pulmonary disorder be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that in accordance with 
Pearlman v. West, 11 Vet. App. 443 (1998), the veteran's 
present claim for entitlement to service connection for 
disabilities residual to mustard gas exposure is well 
grounded.  In Pearlman, the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. § 3.316, involving claims 
based on chronic effects of exposure to mustard gas, created 
a relaxed standard for well grounding such claims because 
World War II mustard gas testing was classified and records 
associated with these tests were generally unavailable.  The 
Court specifically held that, for purposes of submitting a 
well-grounded claim relating to exposure to toxic gases under 
38 C.F.R. § 3.316, the Board must assume that lay testimony 
of a veteran regarding exposure is true.  The veteran herein 
claims and has submitted sworn testimony to the effect that 
he was exposed to mustard gas during his gas defense training 
in England during World War II.  He reported having a mustard 
agent placed on his arm and thought he may have had full-body 
exposure to mustard gas in a training gas chamber.  
Accordingly, the Board finds that his claims for service-
connected for residual disability as a result of such 
exposure are well grounded.  

Factual Background.  The service medical records do not 
document any skin, respiratory or eye disorder to include any 
due to mustard gas exposure.  Service discharge examination 
in 1945 was also negative as to the presence of the claimed 
disabilities.  It should be noted that during development of 
this case the RO attempted to obtain any additional service 
personnel records which might have documented mustard gas 
exposure, but no such records were found to be available.  

In June 1993, the veteran filed his initial claim for service 
connection based on mustard gas exposure during World War II.  
The veteran furnished releases so that his referenced private 
medical records could be obtained by the RO.  These private 
medical records show the earliest pulmonary treatment was for 
pneumonia in 1980.  Later records show treatment for 
bronchitis and chronic obstructive pulmonary disease (COPD).  
Initial treatment for a skin disorder was in the early 1980's 
and initial treatment for eye disorders was in the late 
1980's.  The veteran has not indicated that there are any 
earlier medical records available that might support his 
claims for service connection.  

On VA examinations in April 1994, the following pertinent 
diagnoses were recorded:  bronchitis and COPD thought to be 
due to smoking; history of skin cancer of the right and left 
temple and left ear; and refractive error and pseudophakia of 
both eyes, status post YAG capsulotomy of the right eye and 
large choroidal nevus of the left eye.  

In correspondence of November 1994, the veteran stated that 
he has had chronic bronchitis from 1959, lung problems since 
1960, skin cancers beginning in 1969 and had had cataracts 
removed in 1987.  He also furnished a list of physicians who 
had treated him for the claimed conditions with the earliest 
treatment said to have been in 1970.  

In a May 1998 statement, the veteran reported being exposed 
to mustard gas in England in 1943-44 as part of a gas defense 
training program.  The veteran reported having a mustard 
agent placed on his arm, removing some of it with a salve, 
but was instructed to leave some untouched in order to see 
its blistering effects.  He reported that he had residuals 
for 4 to 6 months.  He also reported entering two gas 
chambers with a mask, but then removing and replacing his 
mask while exposed to the gas.  He indicated that tear gas 
was usually used in the chambers, but he suspected other 
gases may have been used.  

In December 1998, in response to a request for information by 
the RO, the US Army Soldier and Biological Chemical Command 
submitted an informational letter for consideration.  The 
letter initially stated that their department could not 
verify the veteran's alleged exposure to mustard agent.  
However, the department did provide additional information to 
assist with the veteran's claim.  The letter indicated that 
none of the facilities where the veteran reported serving 
were test sites.  Also, that the course in gas defense taken 
by the veteran followed standard training guidelines.  
Mustard agent was not used during the gas chamber exercises 
in these courses.  Tear gas and chlorine were the agents used 
for all gas chamber training.  A copy of the procedures used 
for this training was enclosed.  It was also noted that the 
veteran's claim that mustard agent was placed on his arm was 
in accord with standard training procedures and that a large 
majority of World War II troops had undergone this procedure.  
Finally, an attachment showed that as part of the gas chamber 
training exercise, troops would enter the chamber and remove 
their mask or lift it away from their face so they could 
experience the effects of the gas.  

In a February 1999 Department of Defense letter, it was 
reported that the subject veteran was not included in their 
data base of confirmed or possible exposures to mustard gas 
or Lewisite during service.  Enclosed was a brief summary of 
the principal gas defense training methods.  It was noted 
that these routine training exercises were not full-body 
field or chamber experiments to test protective clothing or 
equipment.  It was also noted that research had not indicated 
any causal relationship between training exercises and 
adverse health conditions.  

In a February 1999 Department of the Army letter, it was 
noted that the earlier military correspondence of December 
1998 and February 1999 had been reviewed.  It was noted that 
gas training exposure was very limited and that if greater 
exposure had occurred, then medical intervention would have 
been required; however the veteran indicated that he had 
received no medical treatment as a result of his exposure.  

In his testimony at the video conference hearing in March 
2,000, the veteran reiterated his contentions concerning the 
relationship of his current disabilities to his mustard gas 
exposure in service.  He described the circumstance 
surrounding his participation in the gas defense course to 
which he attributed such exposure.  He again described the 
placement of mustard agent on his arm and his exposure to 
gases in gas chambers when he had to remove and replace his 
mask.  

Criteria.  Service connection may be established for 
disability resulting from disease or injury incurred or 
aggravated in line of duty during active service.  
38 U.S.C.A. § 1110.  Additionally, service connection for 
certain listed diseases may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when a diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

According to a newer regulation made effective in 1992 and 
amended in 1994, exposure to certain specified vesicant 
agents during active military service under the circumstances 
described below, together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition; (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers:  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.  (2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.  

Analysis.  As noted above, the veteran's claim for service 
connection for disability residual to mustard gas exposure is 
well grounded.  See Pearlman v. West, 11 Vet. App. 443.  In 
determining that the appellant's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  

In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  

Initially, the Board notes that there is no showing in 
service of any of the claimed disabilities.  There is also no 
showing of the presence of carcinoma during the initial post 
service year.  There is also no competent medical evidence or 
opinion to establish a nexus between the veteran's claimed 
disabilities and service or service incident.  

The clinical evidence on file clearly does not show any 
complaint, finding, diagnosis or treatment for any claimed 
disability until many years after service.  It appears that 
the earliest clinically documented respiratory problems 
occurred in the 1980's and dermatological disorders in the 
1980's, many years after the veteran was separated from 
service and there is simply no competent, clinical evidence 
which shows or even suggests that the remote onset of those 
disorders was in any way related to any incident, injury or 
disease of active service.  

While the veteran is certainly competent to report an onset 
and physical description of symptoms, as he has done, he 
lacks the requisite medical expertise necessary to provide a 
medical opinion or conclusion that any particular symptom 
resulted from a particular medical cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
veteran's contentions have been considered, the absence of 
competent clinical records covering the decades since service 
discharge and the absence any competent medical evidence 
showing a nexus between any disorder first diagnosed many 
years after service and any incident of service, preclude a 
favorable determination on a direct or one-year presumptive 
basis.  

However, the veteran has submitted competent clinical 
evidence showing that he has received confirmed diagnoses of 
bronchitis, COPD and squamous cell carcinomas of the skin 
since service discharge.  These are diseases for which 
presumptive service connection may be allowed in accordance 
with 38 U.S.C.A. § 3.316(a)(1) and (2), set out above.  

The Board finds the veteran's assertion of limited exposure 
to mustard gas to be credible and, in fact, somewhat 
corroborated by the US Army Soldier and Biological Chemical 
Command.  However, the Board does not find the veteran's 
assertion of full-body exposure to mustard gas to be 
supported by official military records or to be of 
significant probative value.  

The US Army Soldier and Biological Chemical Command letter 
specifically stated that the gas chamber training provided 
the veteran used only tear gas or chlorine.  Full-body 
exposure to tear gas or chlorine does not invoke the 
applicable presumptions in 38 C.F.R. § 3.316.  It is clear 
that full-body exposure gas chamber testing using mustard gas 
was not routinely performed as part of military training and 
the veteran's claim in this regard is not supported by any 
other evidence of record.  

Further, the military has no records confirming that this 
veteran or his unit was ever exposed to mustard agent or 
Lewisite as part of any special testing program.  The 
veteran's likely exposure to tear gas or chlorine (or both) 
in full body gas chamber testing is supported by the 
veteran's own statements of having done so while using a gas 
mask.  However, this does not represent full-body exposure to 
mustard agent or Lewisite as required for application of the 
presumption.  

Accordingly, the Board finds that a clear preponderance of 
the evidence is against the veteran's unsubstantiated 
assertion that he did receive full-body exposure to mustard 
agent or Lewisite during active service.  That being the 
case, service connection on a presumptive basis for 
bronchitis, COPD and squamous cell carcinoma of the skin in 
accordance with 38 C.F.R. § 3.316 is not warranted.  

Further, in statements and testimony, the veteran also has 
argued that he was exposed to mustard gas by having it being 
placed on his arm.  This has been corroborated by the 
military correspondence and is entirely credible.  However, 
that exposure as described by the veteran and as explained in 
the military materials does not involve what the Board would 
view as "full-body exposure" to the vesicant agents.  Under 
these circumstances, the presumptive basis for service 
connection for bronchitis, COPD and squamous cell carcinoma 
would not be warranted in accordance with the governing 
regulation since this exposure cannot under any reasonable 
reading be found to be equivalent to "full-body exposure" as 
described in that regulation.  

The provisions of § 3.316 authorize the granting of service 
connection for listed diseases, but only if full body 
exposure to sulfur mustard, nitrogen mustard or Lewisite is 
established during service.  In the present case, while the 
appellant contends that he was exposed to mustard gas in 
service, the full body exposure necessary for the presumptive 
grant of service connection is not shown.  

The only evidence on file connecting any incident or injury 
of service including the veteran's claimed exposure to 
mustard gas during 1943 with any present disability including 
bronchitis, COPD or squamous cell carcinomas is the veteran's 
assertion that it is so.  Clearly, he lacks the requisite 
medical expertise to provide such a diagnosis or 
determination of etiology.  See Espiritu.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of evidence necessary to be submitted 
with a VA benefits claim.  The Board finds that the RO has 
advised the claimant of evidence which would be helpful in 
this case.  In this regard, the Board finds that the veteran 
has been clearly advised of the type of evidence necessary to 
complete his application.  

Accordingly, and for the reasons and bases enumerated above, 
the veteran's claims for entitlement to service connection 
for skin and respiratory disorders resulting from exposure to 
mustard gas in service must be denied.  A preponderance of 
the evidence is against the veteran's assertion that he had 
full-body exposure to nitrogen or sulfur mustard gas or 
Lewisite during service.  The competent clinical evidence on 
file from service and for several decades thereafter does not 
show the onset of any chronic respiratory, skin or eye 
disorders.  Respiratory, skin, or eye disorders, first 
manifested decades after service, are not shown by any 
competent clinical evidence on file to be related to any 
incident, injury or disease of active service, including gas 
exposure.  Without full-body exposure to specified vesicant 
agents demonstrated, the veteran may not avail himself of the 
presumptive provisions provided for named disorders in 
38 C.F.R. § 3.316.  


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.  

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for an eye disorder is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 11 -


- 10 -


